Earl Warren: Mr. Gray, you may proceed.
Frederick T. Gray: Thank you, sir. As we pause for recess, if Your Honors please, I was concluding my remark with respect to the three additional changes in the statute which we say were made and which appellants have failed to recognize as being changes in the statute. It's been pointed out that the mileage formula which was formerly in the statute, the apportionment formula is not in this statute and that the appellant, in making its return, did not attempt to assert any value for gross receipts in Virginia at all but rather answer that it had no gross receipts in Virginia. And the Commission had to apply the section of the law which provides that where a -- a taxpayer fails or refuses to report, they shall make the return on the best information available. And in so doing, the Commission has reached a mileage formula to determine what gross receipts are. Now, it seems to us, a rather strange concept that a taxpayer can thus fail to report, and then come into court and complain that I didn't know what my gross receipts were, and I didn't report any gross receipts but the method you use is wrong. Either they did know or didn't know. The position they take is we don't know what our receipts were but we do know that what you say our receipts were -- were not our receipts in Virginia.
Speaker: Could I ask you a question at this point?
Frederick T. Gray: Yes.
Speaker: Assuming we were to conclude that this was not a property tax, do you so say the tax is all right?
Frederick T. Gray: If it were not a property tax. If Your Honor please, if this is not a property tax, the only basis on which I say that the tax could be sustained would be that by virtue of the use of its property, the Delaware company's property by the Virginia company that that would be a sufficient basis for tax. That is the only other basis on which it could be sustained.
Speaker: Pardon.
Frederick T. Gray: I believe substantially that Mr. Gay, when he stated that the noble of this case is whether a gross receipts tax can be used to measure property taxes in lieu of which the gross receipt tax is levied, that is the part of this matter. And if -- if the decisions of the Court are such that no gross receipts tax, no matter how fairly apportioned or no matter what property it stands in lieu of, if gross receipts as such can never be used as a measure of a property tax, then I think I have very rough pleading from therein.
Speaker: Do you --
Frederick T. Gray: We do not believe that the cases of this Court are to that effect.
Charles E. Whittaker: Even if it could be, you still have to point, is it not, Mr. Gray, in some property is subject --
Frederick T. Gray: Oh.
Charles E. Whittaker: -- to the tax.
Frederick T. Gray: That would go to amount.
Charles E. Whittaker: Well, there'd be no amount involved if the record affirmatively showed there was no property.
Frederick T. Gray: Oh, that's correct. But I think the answer -- in answer to -- to the question that if -- if the decisions of this Court are that you can never have a gross receipts tax, if -- if the fact that it's gross receipts denotes it as a privilege tax, then I don't get to amount. I'll stop it below. I say, in connection with that, now, I would like to get in to what I conceived to be the nature of this tax and why I conceived it would be nature. The Court will remember that under the prior tax, there was a decided -- a divided opinion of the Court. The Court was divided 5-to-4 as to the nature of the prior tax. And the majority of the Court, as we read the opinions, as we understand what the Court held, the Court laid great stress on what it characterized as a trinity of characterizations which it found in the statute in 1954. The Court said, we start with the taxing statute in which the legislature gave a trinity of characterizations to the tax. It was declared to be in addition to the property tax not an additional property tax. It was named an annual license tax. It was laid for the privilege of doing business. The Court went on, it is not an easy conclusion that the legislature did not know the actual character of the taxes it was laying. All that it misconceived what it was taxing. Now, to look at the amended statute in the light of that language of the Court, let us look at the three amendments which the appellant says were made in the statute. First, he says, at two places in brief and repeated in oral argument today that one of the amendment was, that we levied a tax in lieu of a tax on other property rather than a tax in addition to the tax on other property. The error in his statement is that the old tax was not said to be in addition to a tax on other property. It was said to be a tax in addition to the tax on property not on other property. And this Court used that as one of the trinity of characterizations that it wasn't an additional property tax or tax in addition to the tax on other property. This time, it is a tax in lieu of a tax on intangible property and rolling stock. Secondly, the Court found that it was labelled a license tax. We certainly agree. We urged last time that the license or the -- the label had no particular significance. We still make that argument. But now, as before, we have taken the name license tax off of it, it should never have been there because it does not operate as a license tax. Licenses are not issued. It is not a prerequisite to the doing of business in the State of Virginia. It just doesn't operate as license tax. And the collection of the tax is left to the ordinary process, it's for collection. Finally, the term for the --
Felix Frankfurter: But that's not -- but that's not important (Inaudible) in fact that --
Frederick T. Gray: They -- they --
Felix Frankfurter: -- (Voice Overlap) --
Frederick T. Gray: -- changed --
Felix Frankfurter: -- and they don't -- they can do business and that they have right to do business, it hasn't forfeited. That is not very important otherwise in easy way to put burdens on interstate commerce.
Frederick T. Gray: Well, it is merely an indicia of the nature of the tax. It is one of the things which the Court the found to be an indicia of the nature of the tax.
Felix Frankfurter: I think the other --
Frederick T. Gray: Now --
Felix Frankfurter: -- way around, it's very important. If the State tells us, "We want a license, you can do business, that's very important." Avoid using the label is not very important.
Frederick T. Gray: No, if Your Honor please. But I think in this particular situation, it becomes important because that was one of the basis on which the Court reached its conclusion last time. I believe in -- in argument with -- in the Minnesota case on yesterday, Your Honor indicated that it was rather difficult for the Court to -- even though a state court may say this is a property tax, it's rather difficult when the language of the statute says this is levied for the -- for the purpose of doing business -- for the purpose of doing business in the State. But it's rather hard to make the jump and that label license tax was taken out of the statute. And also the language for the privilege of doing business was taken out of the statute. The minority opinion in the prior case, a dissenting opinion seems to point out very clearly to us that the basis of decision had largely been the fact that the legislature had characterized the tax as a privilege tax because in the minority opinion, this appears in some Virginia's tax should not be held unconstitutional merely because of the name the state legislature gave it. The constitutionality of a State's tax laws should not depend on ability of state legislatures to foresee what tax language would most likely meet this Court's approach. Now, we say that these changes which were made not only change the label of the tax but under this Court's decision, change the nature of the tax. It is our position -- it was our position before that Virginia has attempted to levy a property tax. Its Constitution, Section 170 of the Constitution of Virginia envisions a property tax on this type of corporation.
Speaker: What is the type of corporation that is --
Frederick T. Gray: This -- public --
Speaker: -- covered by the --
Frederick T. Gray: Public --
Speaker: Public utility?
Frederick T. Gray: Public service corporation.
Speaker: Do you -- public service. Do you have any other property taxes in Virginia that are measured by gross receipts?
Frederick T. Gray: Any other property tax that's measured by gross receipts. I believe not, sir.
Felix Frankfurter: You would tax public utility differently from ordinary business?
Frederick T. Gray: They are -- they are tax differently, if Your Honor please, in this very material respect. The tangible property of a public utility is taxed by the localities. The Constitution provides and the Court has held prior to -- with respect to mode, in the case of City of Richmond against the Commonwealth, the Court has held that in assessing the value of tangible property for local taxation, the Corporation Commission must consider the bare bones value of the property for local taxation. That the going concern or intangible value of such corporations is left to the State for taxation and that is what is called the state franchise tax.
Felix Frankfurter: So I take a -- take a -- state for your -- any of the other (Inaudible) is a store at Richmond or in Orleans, are they taxed the same way that the Office of the -- of the Railway Express Company (Inaudible)
Frederick T. Gray: That's the Office of the American Railway.
Felix Frankfurter: Although -- concern or that they -- have they got offices? Have they got --
Frederick T. Gray: They --
Felix Frankfurter: -- offices in different cities of Virginia?
Frederick T. Gray: They would pay income taxes. Public utilities do not pay income tax.
Felix Frankfurter: What I want to know is the difference in taxation between property, physical property of the grocery business and (Voice Overlap) --
Frederick T. Gray: Oh, between physical property. Physical property of the grocery business would be taxed by the locality --
Felix Frankfurter: Now, what --
Frederick T. Gray: -- at full value.
Felix Frankfurter: Now, what about --
Frederick T. Gray: I mean, whatever value that -- I mean whatever --
Felix Frankfurter: What about --
Frederick T. Gray: -- formula is that --
Felix Frankfurter: -- electric -- a local gas or electric or water company whatnot utility?
Frederick T. Gray: It would be taxed by the --
Felix Frankfurter: That's the way the grocery --
Frederick T. Gray: No, no -- not. It would be -- it would be -- if it's a public utility, it would be taxed the same way that this -- just as the Virginia company is.
Felix Frankfurter: All right. That's right.
Frederick T. Gray: There is absolute and no distinction or discrimination between a foreign corporation and a local corporation if that is Your Honor's question.
Felix Frankfurter: What I want to know --
Frederick T. Gray: The Virginia company here which would be the closest analogy we could find in the same business is taxed exactly the same way that this company is taxed. This is a tax against all express companies in Virginia and is a part of a system of taxing all utilities in Virginia. They all tax alike.
Felix Frankfurter: All right. Is the local business of a -- once a telephone company that says (Voice Overlap) --
Frederick T. Gray: Just -- just speaking to (Inaudible)
Felix Frankfurter: Just speaking to (Inaudible) Is the intrastate telephone business, just as you told it, taxed the way this company --
Frederick T. Gray: Yes, Your Honor. Now, I would like to point out what I believe under one of the decisions of this Court is clearly as anything I have been able to find demonstrates the difference between this tax which was here in the prior case and the tax which is here now. In the Cudahy Packing Company case, the Court discusses two earlier which were decided by this Court on the same -- very same day. They being the Meyer against Wells Fargo and the United States Express Company case, both reported in 223 US. The Meyer case, there was a gross receipts tax which was levied in addition to the tax on property. And the Court held that that was bad, that was a void tax, that there was -- since there was a tax on the property already, you couldn't say it was a property tax, it had to be a privilege tax and therefore the tax fell. But on the same day, they decided the United States Express Company case which on facts is very, very similar to this case. It did business in the same manner. And there, the gross receipts tax was levied in lieu of a tax on property, and the Court held that this is but a measure of the value of the corporation's property and the tax was sustained. In addition, the Court said that this is the only tax in the State that falls upon this property. Now, when this case was here before, there was a tax of 50 cents per $100 in value in the statute on the intangibles of the company. This time, that tax on intangible values has been removed from the statute. And if this tax be stricken, there will be no tax in Virginia which reaches the going concern or goodwill value of this property at all. The localities are taxing the tangible property merely on its bare bones value. The goodwill or going concern value which no one denies exist in a going corporation is completely immune from tax unless it'd be reach by this gross receipts tax.
Felix Frankfurter: It doesn't follow. It isn't reachable by some other taxing measure.
Frederick T. Gray: It does not follow, no, Your Honor. We say that we are reaching it this way and measuring it by gross receipts, but that is what this tax is. It is a gross receipts tax in lieu of a tax on property. Now, the appellant cites the United States Glue Company case has authority for the proposition that gross receipts cannot be used to measure going concern value or property values that gross receipts indicates a privilege tax and it always has to be a privilege tax if it's measured by gross receipts. In the first place, the United States Glue Company case, it was decided in 1918, it did not have -- the Court did not have before a gross receipts tax. It had before a net tax. And -- and what we submit was dicta, the Court said that a net tax does not have the vice which could be inherit in a gross receipts tax. And Mr. Justice Black, in the Gwin case pointed out that U.S. Glue, the comments with respect to gross receipts in U.S. Glue was really dicta. As we have read the opinions of this Court and the decisions of this Court with respect to gross receipts taxes, those taxes which have fallen, fell because they were not fairly or properly apportioned within the State. They have not fallen just because the tax was a gross receipts tax. And in that connection, there is in the case of Western Live Stock, Mr. Justice Stone's opinion a discussion of gross receipts taxes. And if I may just very briefly, I will not try to read it in full but just to hit the highlights of it. Taxation measured by gross receipts from interstate commerce has been sustained when fairly apportioned to the commerce carried on within the taxing State. Say, Maine -- Maine against Grand Trunk, Cudahy Packing, United States Express against Minnesota, which I have just referred to you, has been rejected in other cases only because the apportionment was found to be inadequate or unfair. Now, it goes on to say that it is a practical way of laying upon commerce its share of the local tax burden without subjecting it to multiple taxation, it would be fairly apportioned. As we read the prior decision of this Court, we understood the prior decision of this Court, it seems to us that the Court would not have gone to the great lengths that it did go to analyze the Virginia tax to point out that it was labeled license tax, that it was said to be in addition to property and that it was said to be for the privilege of doing business. If the law is that a gross receipts tax per se is a privilege tax, the Court could have said that and no more in the prior Virginia case. They could merely have said, "This tax is measured by gross receipts hence, it is a privilege tax, hence, it has to fall under the facts of this case." Now, we -- we do not believed that this Court has laid down a rule that every gross receipts tax, no matter how fairly apportioned is invalid. I see that I -- my time is quickly passing. I would just like to point out a few other factors. That number one, the Constitution of Virginia in Section 170 provides that we can levy a franchise tax in lieu of a tax or other property or corporation such as this. So that the Constitution -- the language of the Constitution, when it says in lieu of a tax on other property, clearly envisions this type of tax to be a tax on the going concern or the intangible value of the corporation. That was what it meant. The debates, some of the debates of the Framers of the Constitution are set forth in our brief and it can clearly be seen from those that the Framers of the Constitution envision a system of taxation where the going concern value would be reached by tax measured by gross receipts.
Felix Frankfurter: Mr. Gray, I noticed that we -- I'm sure about -- I noticed that you -- you or Mr. Gay referred to a case that has always given need more light in any other single case on this subject, Galveston-Texas case.
Frederick T. Gray: If Your Honor, I -- excuse me.
Felix Frankfurter: Pardon me.
Frederick T. Gray: I did not refer to it directly. I -- I -- it is referred to in brief --
Felix Frankfurter: Well, I've looked at the (Inaudible) I'm not -- people have different views about (Inaudible)
Frederick T. Gray: Well --
Felix Frankfurter: Well, I want to ask you -- that isn't -- that wasn't my question. I just note that fact.
Frederick T. Gray: I -- I believe you would --
Felix Frankfurter: But I wondered if you address yourself to the remark made by Justice Holmes in that opinion. As a generality, it doesn't help me decide any one of these cases but it (Inaudible) argue, he said that for the Court, if it attached right this on the railroad or what do you call the organic value of the property, if it bares upon commerce among the State, first by presenting the whole (Inaudible) taxation that must be taken into account.
Frederick T. Gray: That's right.
Felix Frankfurter: That's what I -- I am impressing Mr. Gay as much as I have and you are part of the other kinds of (Inaudible) they could levy. If it is upon commerce among the State so directly as to amount to a regulation in a relatively immediate way, in a relatively immediate way, it will not be saved by name or (Inaudible) Now, your gaps, so far as I'm concern, is to prove that this had been so far as my (Inaudible) about this concern that this is not amount to a regulation in a relatively immediate way by an indirection, when you've been denied to do it directly.
Frederick T. Gray: Well, if Your Honor please, I -- I believe we had some comments with respect to the Galveston case last time in the --
Felix Frankfurter: (Voice Overlap) --
Frederick T. Gray: -- interpretation that I put on Maine against Grand --
Felix Frankfurter: (Voice Overlap) --
Frederick T. Gray: -- Trunk if I recall correctly. We submit --
Felix Frankfurter: That's why I put the question (Inaudible)
Frederick T. Gray: If Your Honor please, I -- of course, if we are taxing the privilege, there is no question. And as the Virginia court had recognized that very recently wherein in the Olan Mills case where the photographers were coming in and doing business. And -- and the Virginia court itself brought down local license taxes against this people, then you can't so burden this company. But whereas here, the State sets up a system of taxation and says, “Now, we ought to be able to get it all the value of this company, all of their value. Their bare bones, their tracks, their bridges, their trucks, everything they have.” And in addition to that, we are fairly entitled to tax the intangible element of value which it has as a going concern. That piece of track is worth nothing but as a part of this railroad, it has a value. Now, in order to do this, we are going to allow the localities to tax the bare bones. No good will, no going concern value but mere bare bones. And we are going to allow the State to impose what is called a “franchise tax” measured by the gross receipts of this company to reach this increment of the value of this corporation. Now, that is a scheme of taxation. Then they go on and say, “When you have done that, then we will not tax the dividend of this company in the hands of its own. That we have gone far in -- in the stockholders. And we have gone far enough when we get all of the value, then that's all that we should tax.” That is the Virginia scheme of taxation. Now, we say that it is a fair scheme and it does not over burden or does not burden interstate commerce. It certainly does not discriminate to use just a little -- something little straight which is in the brief to point up what we would come to this tax falls in Virginia. Two shipments could be made out of the City of Richmond, one going to Bristol, Virginia, one going to Bristol, Tennessee across the street from one another. They could be held by the same employee of this company. They could be written up on the same bill of lading. They could ride in the same trucks, in the same railroad cars and one of them would be taxed because it's intrastate, the other with state tax because it goes across the street to Tennessee. So, certainly we can see that there is no discrimination against interstate commerce under this scheme of taxation. What we are trying to reach is a tax on the going concern value measured by what we conceive to be a fairly apportioned gross receipt.
Felix Frankfurter: I'm not forecasting my -- because I -- I couldn't. I don't know what else is about (Inaudible) But I don't think that the Court would decide against you and fold your arms and decide the State that they can't do anything else, would you?
Frederick T. Gray: Well, [Laughter] -- well, I would certainly have to read the decision first, if Your Honor please.[Laughter]
Felix Frankfurter: (Inaudible)
Earl Warren: Mr. Gay, you may conclude.
Thomas B. Gay: If Your Honor please, just a few words. We have been summarizing our position as this. The Spector Motor case laid down in a clear and definitive way, and I last said to have adopted a phrase that has -- had quite reasons of significance, had been accepted as the law of the land in 12 States as controlling on the principle that gross receipts or -- or net income however fairly apportioned and however non-discriminatory may not be imposed on either gross or net income from a corporation engaged solely in the interstate commerce. Now, that's the -- that's the -- they're not in the shell of Spector Motor case. And we rely on that for our premise and that is that if, and it is a lot of talk these briefs but the stipulation set me -- there, the record sustained that this corporation is engaged solely in interstate commerce. Now, this tax is solely on gross receipts derived from interstate commerce. Now, while it'd be fairly apportioned or whether be non-discriminatory, under the Spector Motor case, it's invalid if it's a tax on the gross receipts. Now, therefore, we – and -- and it's for the reasons that I have argued, it is a tax on gross receipts and nothing else. If it however be considered to be property tax, then this -- we rely on what this Court said in the prior appeal in this case in which was considered -- we have said but we have declined for a judge mere gross receipts of the sound measure of going concern value in a practical world of commerce where value is obtained on profits of a business and not as mere volume. Now, there is no question about the fact that they have filed the measure, this intangible or so-called “goodwill value by gross receipts”. And the Court meant what it said in that case, in we certainly feel it did. That's not a proper measure of value to determine the value of property. Now, we don't question the power of the State to tax all property of a corporation engaged in interstate commerce where it'd be tangible or intangible. It has taxed all the tangible property and the taxes have been paid. It's seeks to reach this in quitting this goodwill value by measurement by gross receipts. Well, now, if it -- what does this Court said in the prior appeal in this case is sound long, we accept it -- believe it could be, then you can't use that measure of determining goodwill value. And that's this whole case. Thank you, Your Honor.
Earl Warren: Very well.